Citation Nr: 0215192	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  02-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 23, 
1999 for an award of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969.  He died in November 1984.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  In February 1985, the RO denied an original claim of 
entitlement to service connection for the cause of the 
veteran's death; in a letter dated in March 1985, the RO 
notified the appellant of this decision and her appellate 
rights.

2.  The appellant did not appeal the RO's February 1985 
decision, and that decision is final.

3.  On February 23, 1999, the RO received the appellant's 
claim to reopen the claim of entitlement to service 
connection for cause of the veteran's death.

4.  In an April 2001 decision, the Board granted the 
appellant's claim for service connection for the cause of the 
veteran's death.

5.  In a November 2001 decision, the RO assigned an effective 
date of February 23, 1999 for service connection for the 
cause of the veteran's death.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 23, 
1999, for an award of service connection for the cause of the 
veteran's death, have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the appellant was provided notice as to 
the information and evidence needed to establish entitlement 
to the claimed benefit.  The Board concludes that the 
discussions in the April 2002 statement of the case (SOC), 
the November 2001 rating action, and letters to the 
appellant, apprised the appellant of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decision, and the information and evidence needed to 
substantiate the claim.  

The Board notes that it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statute.  Thus, there would be 
no value to the appellant in providing additional notice as 
to what evidence was to be supplied by the VA and what 
evidence would be supplied by the appellant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Consequently, it is 
not prejudicial to the appellant for the Board to proceed to 
issue a decision at this time without remanding the case to 
the RO for consideration under the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  In claims such as 
this, where the disposition of the earlier effective date 
claim is based on the law, the claim must be denied based on 
a lack of entitlement under the law.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1999) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit going to the appellant).  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
As shown below, the earlier effective date appeal is without 
legal merit and further development or analysis would not be 
productive.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); see also Sabonis, supra.

The appellant contends that the effective date for the grant 
of service connection for the cause of the veteran's death 
should be the day she originally filed a claim for this 
benefit, in January 1985.  She asserts that a court decision 
of February 11, 1999 requires that VA reconsider any denials 
back to 1985 and pay retroactive compensation benefits back 
to her first denial date which was in 1985.    

The veteran's death certificate reveals that the veteran died 
in November 1984 of cardiorespiratory arrest due to, or as a 
consequence of, metastatic melanoma.  The RO denied the 
appellant's original claim by rating decision and notified 
her of this decision in a letter of March 1985.  At that 
time, the RO also informed the appellant of her appellate 
rights.  The appellant failed to file a timely appeal with 
this rating decision and that decision is now final.  38 
C.F.R. § 20.302 (2001).

On February 23, 1999, more than 13 years later, the RO 
received a claim from the appellant to reopen her claim for 
service connection for cause of her husband's death.  The 
appellant submitted an April 1999 letter from the physician 
who attended the veteran during his terminal illness from 
1982 to 1984.  The physician stated that the veteran's 
terminal cancer was at least as likely as not caused by his 
exposure to Agent Orange.  In April 2001, based on this 
letter, the Board granted the appellant entitlement to 
service connection for the cause of the veteran's death.  By 
rating action in November 2001, the RO assigned an effective 
of February 23, 1999, the date the RO received the 
appellant's claim to reopen.

The appellant appeared at a videoconference hearing before 
the undersigned Member of the Board in August 2002.  She 
maintained that since the veteran died in 1984, service 
connection for the cause of his death should be retroactive 
to that time.  Also at the hearing, the appellant's 
representative argued that the appellant is entitled to 
additional retroactive compensation as a result of a class 
action lawsuit, Nehmer v. U.S. Veterans Administration, 712 
F. Supp. 1404 (N.D. Cal. 1989).  

The Board notes that none of the holdings in the Nehmer case 
provide a legal basis for assigning an earlier effective date 
in this appeal.  By the representative's own admission, the 
kind of cancer which killed the veteran is not one of the 
presumptive diseases for which entitlement to service 
connection is granted for those veterans who had been exposed 
to Agent Orange.  Furthermore, the court's holding in that 
case, invalidating denials by VA of claims for diseases based 
on exposure to Agent Orange-pursuant to 38 C.F.R. § 3.311a, 
only pertained to claims that were filed on or after 
September 25, 1985.  As noted above, the appellant's original 
claim was filed in January 1985 and denied by the RO in 
February 1985.  Consequently, the Nehmer decision is not 
applicable to the appellant's claim.

The Board must find that an effective date prior to February 
23, 1999, as sought by the appellant, must be denied for the 
reasons that follow.  First, the appellant failed to appeal 
the original February 1985 RO decision that denied service 
connection for the cause of the veteran's death.  Therefore, 
that decision is final.  38 C.F.R. §§ 3.104, 20.302.

Second, the law provides that an effective date will be the 
later of the date of claim or date entitlement arose.  As 
noted, the RO received the appellant's claim to reopen on 
February 23, 1999.  According to the veteran's death 
certificate, he died in November 1984.  Subsequently, based 
on medical evidence not known at the time of the February 
1985 RO decision, the appellant was granted service 
connection for the cause of the veteran's death.  

Hence, in light of the prior final RO decision in February 
1985, the Board cannot factually ascertain that entitlement 
to service connection for the cause of the veteran's death 
prior to February 23, 1999, the date that the appellant's 
claim to reopen was received by the RO, is warranted.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  As provided by 38 
C.F.R. § 3.400(q), the proper effective date is the date of 
receipt of the claim.  Therefore, an effective date earlier 
than February 23, 1999 must be denied.


ORDER

An effective date earlier than February 23, 1999 for an award 
of service connection for the cause of the veteran's death is 
denied.



		
	FRANK J. FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

